Citation Nr: 0214478	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating greater than 60 percent 
for neurogenic bladder secondary to spina bifida of the 
sacrum, upper segments, with meningocele.  

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The RO issued a May 2002 rating decision in which it denied 
increased ratings for the veteran's service-connected 
disabilities and denied entitlement to a total disability 
rating based on individual unemployability.  Review of the 
claims folder reveals no indication of disagreement with that 
rating action.  Therefore, the only issue currently before 
the Board is as stated above.   

The Board notes that statements from the veteran associated 
with the claims folder raise the issue of compensation 
pursuant to 38 U.S.C.A. § 1151 (West Supp. 2002) for alleged 
additional disability due to VA medical treatment in or about 
August 1998 or September 1998.  This issue has not been 
developed or adjudicated by the RO, and is not inextricably 
intertwined with the issue on appeal.  The matter is 
therefore referred to the RO for the appropriate action.  

Finally, the Board observes that the veteran's December 1999 
substantive appeal indicated that he desired a Travel Board 
hearing.  In response to the RO's letter seeking 
clarification of his hearing request, the veteran submitted a 
March 2000 statement relating that he already had a hearing, 
referring to his December 1999 personal hearing at the RO, 
and not requesting any additional Board hearing.  The Board 
construes this statement as a withdrawal of his Board hearing 
request.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's neurogenic bladder disability is currently 
assigned a 60 percent evaluation, the highest available 
schedular disability rating under the appropriate diagnostic 
code.  
3.  There is no evidence of frequent hospitalizations or 
marked interference with employment due to the service-
connected neurogenic bladder to warrant referral for 
consideration of an extra-schedular evaluation.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent 
for neurogenic bladder secondary to spina bifida of the 
sacrum, upper segments, with meningocele have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.115a, 4.115b, Diagnostic Code 7542 
(2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
January 1999 rating decision, July 1999 statement of the 
case, and supplemental statements of the case dated in 
February 2000 and May 2002, the RO provided the veteran with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in 
its August 1998 development letter to the veteran, the RO 
indicated that it needed evidence of recent treatment to 
adjudicate the claim, stated that it would obtain VA 
treatment records, and added that it would obtain private 
treatment records if the veteran identified the providers and 
completed a release of information.  Moreover, by letter 
dated in October 2001, the RO explained the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of the veteran and VA to secure certain 
types of evidence.  The Board is satisfied that the RO has 
duly provided all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained all 
relevant VA treatment records and secured medical 
examinations in August 1998 and December 2001.  The veteran 
did not respond to the RO's letters requesting additional 
evidence and has not identified any private medical records 
pertinent to the claim.  In fact, in an August 2001 
statement, he indicated that he had no further evidence to 
submit for his claim.  The Board finds that the RO has 
satisfied VA's duty to assist.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Background

In a September 1972 rating decision, the RO established 
service connection for spina bifida of the sacrum, upper 
segments, with meningocele with atrophy and weakness of the 
left lower extremity and neurogenic bladder and some 
impairment of the sphincter, rectum, and anus.  Although it 
initially assigned a 20 percent rating, it increased the 
evaluation to 60 percent effective from the date of the 
veteran's separation from service in August 1972.  The RO 
continued the disability rating in subsequent decisions.  In 
a May 1996 rating decision, the RO assigned separate 
evaluations for the individual manifestations of the 
disability, to include a 60 percent rating for neurogenic 
bladder.  

The veteran submitted a claim for an increased rating for 
service-connected disabilities in June 1998.  The RO's 
January 1999 rating decision, among other things, continued 
the 60 percent rating for neurogenic bladder.  The veteran 
timely perfected an appeal of that decision.  The veteran 
testified at a personal hearing in December 1999.  A 
transcript of that hearing is associated with the claims 
folder.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Neurogenic bladder is rated pursuant to Diagnostic Code 
(Code) 7542, neurogenic bladder.  38 C.F.R. § 4.115b.  Code 
7542 directs the disability to be rated by analogy to voiding 
dysfunction.  38 C.F.R. § 4.115a.  Voiding dysfunction may be 
rated according to three separate categories: urine leakage, 
urinary frequency, or obstructed voiding.  The current 
evaluation of 60 percent is the maximum schedular rating 
available under any category of voiding dysfunction.  

In addition, the Board notes that there are no applicable 
bases for awarding a higher rating under a different 
diagnostic code or other rating criteria.  Specifically, the 
relevant portion of the Rating Schedule provides for a rating 
greater than 60 percent only for severe renal dysfunction, 
fistula of the bladder postoperative suprapubic cystotomy, 
multiple urethroperineal fistulae, malignant neoplasms of the 
genitourinary system, and kidney transplant following 
transplant surgery.  The record before the Board does not 
reveal evidence indicating that any of these circumstances 
are present in this case.  Therefore, the Board finds that 
the veteran is most appropriately evaluated as directed under 
Code 7542.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The remaining question is whether there is any extra-
schedular basis on which an increase may be granted.  A case 
may be referred to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. 
§ 3.321(b)(1) when there are exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
See VAOPGCPREC 6-96.  

VA medical records dated through March 2002 reflect regular 
visits for treatments of complaints related to disorders 
including neurogenic bladder.  However, there was only one 
brief hospitalization in September 1998.  There is no other 
evidence of VA or private inpatient treatment.  Therefore, 
there is no indication of frequent hospitalizations related 
to neurogenic bladder.  In addition, the evidence does not 
show marked interference with employment due to service-
connected neurogenic bladder.  During the August 1998 VA 
examination, the veteran related that he lost his last job as 
a custodian in 1996 when his employer closed due to 
bankruptcy.  He stated he was fired from his prior employment 
at the U.S. Postal Service for "material deception" and an 
altercation with a supervisor.  Although the examination 
report shows that the veteran had been unable to find work 
since 1996, the examiner found no limitation to employability 
due to medical issues, including neurogenic bladder.  During 
the December 2001 VA examination, the veteran indicated that 
he performed temporary work as a laborer.  He did not 
describe or allege any limitation to employment caused by 
neurogenic bladder.  Accordingly, the Board finds no evidence 
that referral for extra-schedular consideration is warranted 
in this case.  38 C.F.R. § 3.321(b)(1).  Therefore, the 
appeal is denied.       


ORDER

A disability rating greater than 60 percent for neurogenic 
bladder secondary to spina bifida of the sacrum, upper 
segments, with meningocele is denied.   




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

